Title: From Thomas Jefferson to Charles Willson Peale, 5 June 1796
From: Jefferson, Thomas
To: Peale, Charles Willson


                    
                        Dear Sir
                        Monticello June 5. 1796.
                    
                    I have recieved a proposition from Europe which may perhaps be turned to account for the enlargement of your Museum. The hereditary prince of Parma, a young man of letters, of 22. years of age, lately married to a daughter of the K. of Spain, is desirous of augmenting his cabinet of Natural history by an addition of all the American subjects of the 3 departments of nature and will give those of Europe which can be procured or of which he has duplicates in exchange. Perhaps it would suit you to enter into this kind of commerce. If so, be so good as to inform me by letter how far you would chuse to enter into the exchange; I defer writing my answer to him till I hear from you. The intervention of the Spanish minister at Philadelphia would sometimes perhaps be used; sometimes perhaps my own; and shipments could be made to and from Genoa and Leghorn. I am with great esteem Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                